          Case 1:19-cv-00086-JCG Document 1              Filed 06/03/19     Page 1 of 3

                                                                                          FORM 3

                       UNITED STATES COURT OF INTERNATIONAL TRADE



SEAH STEEL CORPORATION,
                                      Plaintiff
                                                       SUMMONS
                        v.
                                                       Court No. 19-00086
UNITED STATES,
                                      Defendant.



TO: The Attorney General, the Department of Commerce, and/or the Commissioner of U.S.
    Customs and Border Protection, and/or the United States International Trade
    Commission:



     PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28 U.S.C.
     § 1581(c) to contest the determination described below.



                                                  /s/               º
                                                  Clerk of the Court




1.   The plaintiff in this action is SeAH Steel Corporation, which is a foreign manufacturer and
     exporter of the merchandise that was the subject of the determination being contested.
     Plaintiff is, therefore, an interested party as described in 19 U.S.C. § 1677(9) and has
     standing to bring this action under 19 U.S.C. § 1516a(d), and 28 U.S.C. § 2631(c).
     (Name and standing of plaintiff)
2.   Plaintiff contests certain aspects of the final results by the U.S. Department of Commerce in
     the 2016-17 administrative review of Certain Oil Country Tubular Goods from the Republic
     of Korea. See Certain Oil Country Tubular Goods from the Republic of Korea: Final Results
     of the Antidumping Duty Administrative Review; 2016-2017, 84 Fed. Reg. 24085 (May 24,
     2019).
     (Brief description of contested determination)
3.   The final results of the 2016-17 administrative review of Oil Country Tubular Goods from
     Korea was announced in a document signed on May 17, 2019. The notice was published in
     the Federal Register on May 24, 2019.
     (Date of determination)
          Case 1:19-cv-00086-JCG Document 1               Filed 06/03/19     Page 2 of 3




4.   The final results of the 2016-17 administrative review of Oil Country Tubular Goods from
     Korea was published in the Federal Register at 84 Fed. Reg. 24085 on May 24, 2019.
     (If applicable, date of publication in Federal Register of notice of contested determination)


                                                  Jeffrey M. Winton
                                                  LAW OFFICE OF JEFFREY M. WINTON PLLC
                                                  1900 L Street, N.W., Suite 611
                                                  Washington, DC 20036
                                                  Telephone: (202) 774-5503
                                                  Email: jwinton@jmwinton.com

                                                  Attorney for Plaintiff SeAH Steel Corporation


 /s/Jeffrey M. Winton
       Signature of Plaintiff’s Attorney


 June 3, 2019
                 Date




                                                -2-
Case 1:19-cv-00086-JCG Document 1               Filed 06/03/19     Page 3 of 3




               SERVICE OF SUMMONS BY THE CLERK

     If this action, described in 28 U.S.C. § 1581(c), is commenced to
contest a determination listed in section 516A(a)(2) or (3) of the Tariff Act of
1930, the action is commenced by filing a summons only, and the clerk of
the court is required to make service of the summons. For that purpose, list
below the complete name and mailing address of each defendant to be
served.


(As amended July 21, 1986, eff. Oct. 1, 1986; Sept. 30, 2003, eff. Jan. 1,
2004; Nov. 28, 2006, eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1, 2011.)


          Attorney-in-Charge
          U.S. Department of Justice,
          Commercial Litigation Branch
          International Trade Field Office
          26 Federal Plaza
          Room 346
          New York, NY 10278


          Office of the Chief Counsel
          for Import Administration
          U.S. Department of Commerce
          14th Street & Pennsylvania Ave., NW
          Washington, DC 20230




                                      -3-
